                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

TERRELL LAMAR ROSS                                                               PLAINTIFF


v.                              Case No. 4:19-cv-00884-LPR


TISHA JOHNSON                                                                  DEFENDANT

                                           ORDER

         The Court has received a Recommendation for dismissal from Magistrate Judge Beth

Deere.     Mr. Ross has not filed objections.   While the Court need not review the record

independently, the Court has done so.    After careful review of the Recommendation and the

record, the Court concludes that the Recommendation should be, and hereby is, approved and

adopted as this Court’s findings in all respects. Even as a matter of de novo review, the Court

agrees fully with Judge Deere’s Recommendation.

         Mr. Ross’s claims against Defendant Johnson are DISMISSED without prejudice. This

dismissal counts as a STRIKE.

         IT IS SO ORDERED this 21st day of January 2020.



                                                   Lee P. Rudofsky
                                                   UNITED STATES DISTRICT JUDGE
